*498ORDER
PER CURIAM.
McClaib, Inc. appeals from the judgment of the trial court following a jury trial on its claims against Jasper’s Restaurant, L.L.C., et al. (Respondents) for injunction and for damages for breach of contract, tortious interference with business expectancies, and civil conspiracy. The trial court entered judgment in favor of McClaib on the breach of contract claim and awarded damages in the amount of $1.00. It entered judgment in favor of Respondents on the tortious interference with business expectancy and the civil conspiracy claims. McClaib raises several points on appeal. The judgment of the trial court is affirmed. Rule 84.16(b). McClaib’s motion for attorney’s fees on appeal, which was taken with the case, is denied.